DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 16-23 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 04/21/2022, have been fully considered but they are not persuasive. The reasons set forth below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The formal drawings received on 12/11/2017 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeNeut et al. (Pub. No.: US 2017/0033925, hereinafter, “DeNeut”) in view of Pang et al. (Pub. No.: US 2016/0087967, hereinafter, “Pang I”), and further in view of Weksler et al. (Pub. No.: US 2016/0021604, hereinafter, “Weksler”) and Watanabe, Kenta (Pub. No.: US 2015/0120869, hereinafter, “Watanabe”).
Claim 17 (similar claims 1, 16). DeNeut teaches: 
A non-transitory computer-readable storage medium in which is stored a program for causing a computer to execute a communication method, the method comprising: – in paragraphs [0017], [0066], Figs. 1, 5 ([0017] “Various aspects of the present invention relate generally to systems and methods for implementing a communications system secured by using one-time pads.” [0066] “a device 500 suitable for implementing particular embodiments of the present invention includes a processor 501, a memory 503, an interface 511, and a bus 515 … and operates as a mobile device.”)
wherein the data is a public key; wherein the public key is used for authentication of an other communication apparatus; obtaining, by the selected method, the public key from the other communication apparatus; – in paragraphs [0007], [0024], [0066], Figs. 1, 5 ([0007] “a quick response (QR) code on one party's mobile device is scanned by the other party's mobile device to securely exchange a randomly-generated symmetric key or public key from a public-key, private-key pair.” [0024] “At 101, an in person key exchange is initiated. … once the "Display a code to another user" button is clicked by User 1, User 1's one-time pad system app displays a QR code which contains a unique, randomly-generated AES 256 bit key (generated on the fly by the app using the RNG, optionally in combination with other sources of random or pseudorandom data) or a public key from a public-key, private-key pair, a 256 bit HMAC key for authentication, a single-use session token and various metadata (including device information). User 2 clicks the button "Scan a code with the camera" which brings up a QR Code scanning screen with a camera window and instructions to scan the other person's QR code. …  Upon scan of the QR code (without further intervention from either user), User 2 uses the session token received in the QR code to request keys from User 1's device.” [0066] “When acting under the control of appropriate software or firmware, the processor 501 is responsible for performing key exchanges and generating one-time pads.”) 
sharing a communication parameter with the other communication apparatus; – in paragraphs [0007], [0025]-[0028], [0055], [0066], Figs. 1, 5 ([0007] “The symmetric key (or alternately, public key) is used to encrypt a randomly generated one-time pad transmitted from one party's mobile device to the other party's mobile device. The one-time pad may be shared in encrypted form using proximity based mechanisms including Bluetooth ….” [0025] “… User 2's device encrypts the one-time pad using the shared key at 107. … the encrypted one-time pad is transmitted to User 1 using a local connection such as a Multipeer connection, a Wi-Fi Direct connection, an AirDrop connection, a Bluetooth connection, a local Wifi connection, or other local wireless connection (the "Local Wireless Connection") at 109.” [0026] “The receiving device may use the one-time pad upon decrypting the one-time pad at 111, or optionally upon the completion of the generation of a Combined One-time Pad and the encrypted transmission to the sending device using a Local Wireless Connection. In particular embodiments, once the pad exchange has been completed, each user sees a "Keys exchanged successfully!" message.” [0027] “Now, with keys securely exchanged, User 1 and User 2 can communicate in a secure manner even over unsecure networks for as long as the pad lasts.” [0028] “The one-time pad system app then transforms the cleartext message into "ciphertext" using the one-time pad shared between User 1 and User 2 ….” [0055] “Users forming or joining a group would be initially allocated a small sub-pad as a "send pad" to identify the user establish the user's position in the sub-pad claiming process.” [0066] “When acting under the control of appropriate software or firmware, the processor 501 is responsible for performing key exchanges and generating one-time pads.”) 
carrying out a wireless communication with the other communication apparatus using the shared communication parameter, and provide the other communication apparatus with the service via the wireless communication, – in paragraphs [0007], [0027], [0028], [0066], Figs. 1, 5 ([0007] “randomly generated one-time pad transmitted from one party's mobile device to the other party's mobile device.” [0027] “User 1 and User 2 can communicate in a secure manner even over unsecure networks for as long as the pad lasts.” [0028] “The one-time pad system app then transforms the cleartext message into "ciphertext" using the one-time pad shared between User 1 and User 2 ….” [0066] “When acting under the control of appropriate software or firmware, the processor 501 is responsible for performing key exchanges and generating one-time pads.”) 
wherein the plurality of methods include at least one of a method using Bluetooth, a method using communication based on short distance wireless communication, and a method displaying or capturing an image of code information – in paragraphs [0007], [0024], [0066], Figs. 1, 5 ([0007] “a quick response (QR) code on one party's mobile device is scanned by the other party's mobile device to securely exchange a randomly-generated symmetric key or public key from a public-key, private-key pair.” [0024] “At 101, an in person key exchange is initiated.” [0066] “When acting under the control of appropriate software or firmware, the processor 501 is responsible for performing key exchanges and generating one-time pads.”)

DeNeut does not explicitly teach:
transmitting, using the obtained public key, an authentication request for the authentication to the other communication apparatus.
However, Pang I teaches:
transmitting, using the obtained public key, an authentication request for the authentication to the other communication apparatus; – in paragraphs [0082], [0159] ([0159] “The hash authentication unit 630 is configured to, during the process of WPS authentication configuration, generate a public key and a public key hash value of the group member device, send the public key and the public key hash value of the group member device to the to-be-connected device, receive a notification of a hash authentication result obtained according to the public key and the public key hash value of the group member device by the to-be-connected device, and if hash authentication succeeds ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeNeut with Pang I (which is an analogous art) to include transmitting, using the obtained public key, an authentication request for the authentication to the other communication apparatus, as taught by Pang I, in paragraph [0007], to provide a technique for establishing a connection, to simply an operating procedure of connecting a device to another wireless device, thereby improving connection efficiency.

Combination of DeNeut and Pang I does not explicitly teach:
selecting, based on a type of service provided by a communication apparatus, a method from a plurality of methods for obtaining a data; obtaining, by the selected method, the data from the other communication apparatus.
However, Weksler teaches:
selecting, based on a type of service provided by a communication apparatus, a method from a plurality of methods for obtaining a data; obtaining, by the selected method, the data from the other communication apparatus; – in paragraphs [0054], [0063], Fig. 1 ([0054] “In response to both network being available, the selection module 140 may select the local area network for the first application and may select the broadband network for the second application.” [0063] “selection module 140, the direction module 160 may direct network communications from a social application to the Wi-Fi network, may direct network communications from a financial application to the secure Wi-Fi network, may direct web browsing network communications to the wide area network, and may direct confidential communications to the virtual private network.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeNeut and Pang I with Weksler (which is an analogous art) to include selecting, based on a type of service provided by a communication apparatus, a method from a plurality of methods for obtaining a data; obtaining, by the selected method, the data from the other communication apparatus, as taught by Weksler, in paragraph [0007], to provide an effective selection technology for selecting an appropriate network according to preference for certain networks.
	
Combination of DeNeut, Pang I, and Weksler does not explicitly teach:
wherein the wireless communication is a wireless LAN communication.
However, Watanabe teaches:
wherein the wireless communication is a wireless LAN communication; – in paragraph [0019] ([0019] “The digital camera 1 and the mobile phone 2 can communicate with each other since they are connected by using a communication path 3 based on a wireless local area network ( LAN) ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeNeut, Pang I, and Weksler with Watanabe (which is an analogous art) to include wherein the wireless communication is a wireless LAN communication, as taught by Watanabe, in paragraph [0004], to more efficiently transmit image data stored in a communication apparatus to other communication apparatuses through wireless communication.

Claim 21. Combination of DeNeut, Pang I, Weksler, and Watanabe teaches The communication apparatus according to claim 1 – refer to claim 1 for reference(s).

Pang I further teaches:
wherein the communication parameter is shared with the other communication apparatus after the authentication. – in paragraph [0082], [0159] ([0082] “… before the sending the first password to the group owner device, the method may further include the following steps: during the process of authentication configuration, ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeNeut, Weksler, and Watanabe with Pang I (which is an analogous art) to include wherein the communication parameter is shared with the other communication apparatus after the authentication, as taught by Pang I, in paragraph [0007], to provide a technique for establishing a connection, to simply an operating procedure of connecting a device to another wireless device, thereby improving connection efficiency.

Claim 22. Combination of DeNeut, Pang I, Weksler, and Watanabe teaches The communication apparatus according to claim 1 – refer to claim 1 for reference(s).

Pang I further teaches:
wherein the authentication request includes a hash value of the obtained public key. – in paragraphs [0082], [0159] ([0159] “The hash authentication unit 630 is configured to, during the process of WPS authentication configuration, generate a public key and a public key hash value of the group member device, send the public key and the public key hash value of the group member device to the to-be-connected device, receive a notification of a hash authentication result obtained according to the public key and the public key hash value of the group member device by the to-be-connected device, and if hash authentication succeeds ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeNeut, Weksler, and Watanabe with Pang I (which is an analogous art) to include wherein the authentication request includes a hash value of the obtained public key, as taught by Pang I, in paragraph [0007], to provide a technique for establishing a connection, to simply an operating procedure of connecting a device to another wireless device, thereby improving connection efficiency.

Claim 23. Combination of DeNeut, Pang I, Weksler, and Watanabe teaches The communication apparatus according to claim 1 – refer to claim 1 for reference(s).

Pang I further teaches:
wherein the authentication is a process of confirming whether or not a hash value of the public key included in the authentication request matches a hash value of the public key of the other communication apparatus. – in paragraphs [0082], [0159] ([0159] “The hash authentication unit 630 is configured to, during the process of WPS authentication configuration, generate a public key and a public key hash value of the group member device, send the public key and the public key hash value of the group member device to the to-be-connected device, receive a notification of a hash authentication result obtained according to the public key and the public key hash value of the group member device by the to-be-connected device, and if hash authentication succeeds ….”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeNeut, Weksler, and Watanabe with Pang I (which is an analogous art) to include wherein the authentication is a process of confirming whether or not a hash value of the public key included in the authentication request matches a hash value of the public key of the other communication apparatus, as taught by Pang I, in paragraph [0007], to provide a technique for establishing a connection, to simply an operating procedure of connecting a device to another wireless device, thereby improving connection efficiency.

Claim 20. Combination of DeNeut, Pang I, Weksler, and Watanabe teaches The communication apparatus according to claim 1 – refer to claim 6 for reference(s).
DeNeut teaches:
wherein, in a case where the method displaying or capturing the image of code information has been selected, the communication apparatus captures the image of code information, wherein the image of code information includes the public key – in paragraphs [0007], [0024], [0066], Figs. 1, 5 ([0007] “a quick response (QR) code on one party's mobile device is scanned by the other party's mobile device to securely exchange a randomly-generated symmetric key or public key from a public-key, private-key pair.” [0024] “At 101, an in person key exchange is initiated.” [0066] “When acting under the control of appropriate software or firmware, the processor 501 is responsible for performing key exchanges and generating one-time pads.”)

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeNeut et al. (Pub. No.: US 2017/0033925, hereinafter, “DeNeut”) in view of Pang et al. (Pub. No.: US 2016/0087967, hereinafter, “Pang I”), and further in view of Weksler et al. (Pub. No.: US 2016/0021604, hereinafter, “Weksler”), Watanabe, Kenta (Pub. No.: US 2015/0120869, hereinafter, “Watanabe”), and Pang et al. (Pub. No.: US 2017/0099137, hereinafter, “Pang II”).
Claim 18. Combination of DeNeut, Pang I, Weksler, and Watanabe teaches The communication apparatus according to claim 1 – refer to claim 6 for reference(s).

	Combination of DeNeut, Pang I, Weksler, and Watanabe does not explicitly teach:
wherein, in a case where the method using Bluetooth has been selected, the communication apparatus obtains the public key via a Bluetooth communication.
	However, Pang II teaches:
wherein, in a case where the method using Bluetooth has been selected, the communication apparatus obtains the public key via a Bluetooth communication – in paragraph [0175] (The second device sends, in a packet, the public key operation value of the second device to the first device in other wireless low-power communications modes such as low-power Bluetooth or low-power Wi-Fi.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeNeut, Pang I, Weksler, and Watanabe with Pang II (which is an analogous art) to include wherein, in a case where the method using Bluetooth has been selected, the communication apparatus obtains the public key via a Bluetooth communication, as taught by Pang II, in paragraph [0008], to provide a secure connection method for a network device, a related apparatus, and a system, which simplify a network connection procedure, improve security of a connection, and improve connection experience of a user greatly.

Claim 19. Combination of DeNeut, Pang I, Weksler, and Watanabe teaches The communication apparatus according to claim 1 – refer to claim 6 for reference(s).

Combination of DeNeut, Pang I, Weksler, and Watanabe does not explicitly teach:
wherein, in a case where the method using communication based on short distance wireless communication has been selected, the communication apparatus obtains the public key via the communication based on short distance wireless communication.
	However, Pang II teaches:
wherein, in a case where the method using communication based on short distance wireless communication has been selected, the communication apparatus obtains the public key via the communication based on short distance wireless communication – in paragraph [0175] (The first device obtains the public key operation value of the second device through an NFC interface, and specifically may obtain the public key operation value of the second device in an NFC active mode or an NFC passive mode)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeNeut, Pang I, Weksler, and Watanabe with Pang II (which is an analogous art) to include wherein, in a case where the method using communication based on short distance wireless communication has been selected, the communication apparatus obtains the public key via the communication based on short distance wireless communication, as taught by Pang II, in paragraph [0008], to provide a secure connection method for a network device, a related apparatus, and a system, which simplify a network connection procedure, improve security of a connection, and improve connection experience of a user greatly.

REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: The applicant argues that the art cited on the record does not teach select, based on a type of service provided by the communication apparatus, a method from a plurality of methods for obtaining a public key which is used for authentication of an other communication apparatus; wherein the plurality of methods include at least one of a method using Bluetooth, a method using communication based on short distance wireless communication, and a method displaying or capturing an image of code information, as recited in the independent claims.
In response, the examiner respectfully submits:
DeNeut teaches wherein the data is a public key; wherein the public key is used for authentication of an other communication apparatus – in paragraphs [0007], [0024], [0066], Figs. 1, 5 ([0007] “a quick response (QR) code on one party's mobile device is scanned by the other party's mobile device to securely exchange a randomly-generated symmetric key or public key from a public-key, private-key pair.” [0024] “At 101, an in person key exchange is initiated. … once the "Display a code to another user" button is clicked by User 1, User 1's one-time pad system app displays a QR code which contains a unique, randomly-generated AES 256 bit key (generated on the fly by the app using the RNG, optionally in combination with other sources of random or pseudorandom data) or a public key from a public-key, private-key pair, a 256 bit HMAC key for authentication, a single-use session token and various metadata (including device information). User 2 clicks the button "Scan a code with the camera" which brings up a QR Code scanning screen with a camera window and instructions to scan the other person's QR code. …  Upon scan of the QR code (without further intervention from either user), User 2 uses the session token received in the QR code to request keys from User 1's device.” [0066] “When acting under the control of appropriate software or firmware, the processor 501 is responsible for performing key exchanges and generating one-time pads.”) 
DeNeut teaches wherein the plurality of methods include at least one of a method using Bluetooth, a method using communication based on short distance wireless communication, and a method displaying or capturing an image of code information – in paragraphs [0007], [0024], [0066], Figs. 1, 5 ([0007] “a quick response (QR) code on one party's mobile device is scanned by the other party's mobile device to securely exchange a randomly-generated symmetric key or public key from a public-key, private-key pair.” [0024] “At 101, an in person key exchange is initiated.” [0066] “When acting under the control of appropriate software or firmware, the processor 501 is responsible for performing key exchanges and generating one-time pads.”)

Combination of DeNeut and Pang I does not explicitly teach selecting, based on a type of service provided by a communication apparatus, a method from a plurality of methods for obtaining a data.
However, Weksler teaches selecting, based on a type of service provided by a communication apparatus, a method from a plurality of methods for obtaining a data – in paragraphs [0054], [0063], Fig. 1 ([0054] “In response to both network being available, the selection module 140 may select the local area network for the first application and may select the broadband network for the second application.” [0063] “selection module 140, the direction module 160 may direct network communications from a social application to the Wi-Fi network, may direct network communications from a financial application to the secure Wi-Fi network, may direct web browsing network communications to the wide area network, and may direct confidential communications to the virtual private network.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeNeut and Pang I with Weksler (which is an analogous art) to include selecting, based on a type of service provided by a communication apparatus, a method from a plurality of methods for obtaining a data, as taught by Weksler, in paragraph [0007], to provide an effective selection technology for selecting an appropriate network according to preference for certain networks.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449